Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 5/20/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/20/2022.  In particular, claims 29- 31 are new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
Claims 30 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 30, the method “of improving a powder flowability of an additive composition” is indefinite because it is not clear what step provides the improvement or compared to what is the flowability being improved.  In other words, if the additive composition only requires (A) and (B), how does the step of incorporating (A) and (B) improve flowability?
With respect to claim 31, it is rejected for failing to cure the deficiency of claim 30.

Claim Rejections - 35 USC § 102
Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (US 9,249,267).
Yokota discloses a resin additive masterbatch (abstract) and exemplifies a masterbatch (Example 11 in Table 2) comprising 3 parts by weight compound no. 1 of formula 
    PNG
    media_image1.png
    256
    297
    media_image1.png
    Greyscale
 (col. 8, lines 38-51) which reads on claimed aromatic phosphate metal salt (1) and 3 parts by weight of compound no. 15 of formula 
    PNG
    media_image2.png
    208
    431
    media_image2.png
    Greyscale
 (col. 14, lines 29-41) as gelling agent which is 1-[8-propyl-2,6-bis(4-propylphenyl)tetraydro[1,3]dioxino[5,4-d]-1,3-dioxin-4-yl]ethane-1,2-diol.  The ratio of A to B is 50:50.
Regarding the preamble of “improving a powder flowability of an additive composition,” it is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  Also, because the instant claims anticipate the method if incorporating (A) and (B), it is inherent that the masterbatch of Yokota has improved flowability.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	
Claim Rejections - 35 USC § 103

Claims 9, 11-16, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 9,249,267).
With respect to claim 9, Yokota discloses a resin additive masterbatch (abstract) and exemplifies a masterbatch (Example 11 in Table 2) comprising 3 parts by weight compound no. 1 of formula 
    PNG
    media_image1.png
    256
    297
    media_image1.png
    Greyscale
 (col. 8, lines 38-51) which reads on claimed aromatic phosphate metal salt (1)and 3 parts by weight of compound no. 15 of formula 
    PNG
    media_image2.png
    208
    431
    media_image2.png
    Greyscale
 (col. 14, lines 29-41) as gelling agent which is 1-[8-propyl-2,6-bis(4-propylphenyl)tetraydro[1,3]dioxino[5,4-d]-1,3-dioxin-4-yl]ethane-1,2-diol.  The ratio of A to B is 50:50.
Example 11 includes an aromatic phosphate metal salt with sodium but not with lithium, however, Yokota discloses that the metal can be sodium or lithium (col. 8, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to select M1 as lithium as a suitable substitute for sodium.
With respect to claim 11, Yokota discloses that the gelling agent can also be 12-hydroxystearic acid or alkali metal salt thereof (col. 4, lines 36-42).
While Yokota does not disclose a mixture of two gelling agents, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to substitute a portion of the gelling agent of Example 11 with the claimed fatty acid metal salt.
With respect to claim 12, an exemplified fatty acid metal salt is lithium 12-hydroxystearate (footnote of Table 1).
With respect to claim 13, Example 11 includes compounds no. 19 and 22 which are hindered amine and phenolic antioxidants, respectively (col. 18, lines 17-26; col. 19, lines 1-10).
With respect to claims 14 and 15, Yokota discloses that 0.5-3.0 parts by mass of resin additive masterbatch is blended to a resin in an amount of 0.01-20 parts by mass per 100 parts by mass of the resin (col. 20, lines 43-46).  The resin additive masterbatch of Example 11 includes 0.9 wt % of 1-[8-propyl-2,6-bis(4-propylphenyl)tetraydro[1,3]dioxino[5,4-d]-1,3-dioxin-4-yl]ethane-1,2-diol (3 / 336 x 100%) and 30 wt % of polypropylene (i.e., polyolefin) (100/336 x 100%) (col. 23, lines 56-62).  The calculated amount of 1-[8-propyl-2,6-bis(4-propylphenyl)tetraydro[1,3]dioxino[5,4-d]-1,3-dioxin-4-yl]ethane-1,2-diol per 100 parts by mass of polyolefin resin is 0.009-0.17 parts by mass.  
With respect to claim 16, Yokota discloses that the composition is used in a film, i.e., molded article (col. 23, lines 37-45).
With respect to claim 29, Yokota’s examples are prepared by extruding at 170°C (col. 23, lines 60-62) which would melt kneed the composition.
With respect to claims 30 and 31, regarding the preamble of “improving a powder flowability of an additive composition,” it is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the claimed composition provides for a plurality of unexpectedly improved properties.
	The data of the specification as originally filed has been fully considered, however, it is insufficient to establish unexpected results because the data is not a proper comparison to the prior art.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Specifically, the data of the specification only shows that a composition comprising claimed (A) and (B) Yokota provides for improved properties, however, Yokota already discloses (A) and (B).  Criticality has not been provided for M1 that is lithium which is made obvious over Yokota.  
Also, case law holds that “the discovery of a previously unappreciated property of a prior art composition or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to discover.” Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    


vn